Citation Nr: 1030922	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  01-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, 
diagnosed as lumbar spondylosis with right-sided radiculopathy, 
to include as secondary to service-connected residuals of a wound 
of the right thigh and groin.  

2.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of March 24, 1998, denying service connection for 
post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for PTSD.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

5.  Timeliness of a notice of disagreement (NOD) regarding the 
March 2006 denial of a claim for service connection for post 
traumatic fibromyalgia, to include as secondary to service-
connected residuals of a wound of the right thigh and groin.

6.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for 
posttraumatic fibromyalgia, to include as secondary to service-
connected residuals of a wound of the right thigh and groin.

(Issues of the Veteran's entitlement to an effective date earlier 
than February 25, 2000, for additional VA compensation for a 
spouse and for service connection for a seizure disorder due to a 
closed head injury, with representation by the Texas Veterans 
Commission, are addressed in a separate decisional document under 
the same docket number.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1963.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2009, at which time the issues of 
entitlement to service connection for a low back disorder and 
those involving PTSD, as well as a claim for a TDIU, were 
remanded to the VARO in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purposes of the 
remand entailed compliance with the VA's duties to notify and 
assist, obtaining additional medical input, and readjudication of 
the issues on appeal based on specific arguments advanced by the 
Veteran's attorney.  Following the RO's attempts to complete the 
requested actions as to these matters, the case was returned to 
the Board for further consideration.  

While the case remained in remand status, the RO determined that 
a notice of disagreement had been filed in May 2009 with respect 
to the RO's denial in December 2008 of the Veteran's claim to 
reopen for service connection for posttraumatic fibromyalgia, to 
include as secondary to service-connected residuals of a right 
thigh and groin wound.  A statement of the case was furnished to 
the Veteran in January 2010, following which he perfected his 
appeal therefor by the filing of a substantive appeal in April 
2010.  Accordingly, that issue is within the Board's jurisdiction 
for review at this time. 

In connection with the Veteran's claim for service connection for 
posttraumatic fibromyalgia, the RO has determined that, following 
entry of its rating decision in March 2006 denying such claim, no 
valid notice of disagreement (NOD) was timely filed by or on 
behalf of the Veteran, to include his attorney's February 2007 
statement disagreeing with the RO's denial of March 2006 with 
respect to the fibromyalgia claim.  The RO based its finding on 
the absence of a valid power-of-attorney authorizing the 
attorney, Kenneth M. Carpenter (KMC), to represent the Veteran 
before VA as to that matter.  The merits of the question as to 
the validity of the February 2007 notice of disagreement, as well 
as the claim to reopen for service connection for posttraumatic 
fibromyalgia, are addressed in this decision; all other issues on 
appeal are addressed in the REMAND portion of the decision below 
and are REMANDED directly to the Waco VARO.  


FINDINGS OF FACT

1.  By its rating decision of March 2006, the RO denied the 
Veteran's original claim for service connection for posttraumatic 
fibromyalgia.  

2.  Notice of that March 2006 denial and of the Veteran's 
appellate rights was provided to the Veteran through the RO's 
correspondence, dated later in March 
2006, following which no timely, valid NOD was received by VA in 
order to initiate an appeal of the March 2006 denial.  

3.  At the time of the RO's entry of its March 2006 denial, KMC 
was not the Veteran's legal representative as to his claim for 
service connection for posttraumatic fibromyalgia and KMC did not 
thereafter become the Veteran's representative as to that matter 
until at least October 26, 2007, thereby rendering KMC without 
the legal authority to file an NOD on behalf of the Veteran in 
February 2007, or at any other point from March 2006 to October 
2007.  

4.  Following entry of the March 2006 denial, a portion of the 
evidence received to reopen the previously denied claim for 
service connection posttraumatic fibromyalgia was not previously 
submitted to agency decision-makers, it relates to an 
unestablished fact necessary to substantiate any such claim, it 
is neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and it raises a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  The rating decision of the RO in March 2006, denying the 
Veteran's original claim for service connection for posttraumatic 
fibromyalgia, is final, as no timely appeal thereof was initiated 
within the time limits prescribed by law.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200. 20.201. 20.301, 20.302, 
20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.301, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted to reopen the 
previously denied claim for service connection for posttraumatic 
fibromyalgia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality of the March 2006 Denial of Service Connection for 
Fibromyalgia

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist a claimant in the 
development of evidence involving his claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

The facts regarding this claim are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter.  

The Board finds that such is the case as to the issue of 
timeliness of the NOD.  Application of pertinent provisions of 
the law and regulations will determine the outcome.  As explained 
below, the appeal is being denied because the Veteran did not 
file a timely NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2009).

No amount of additional notice or evidentiary development could 
alter the outcome of this case; therefore no VCAA notice is 
necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable "because the law as mandated by 
statute, and not the evidence, is dispositive of the claim"); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board adds that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  As described below, 
the Veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  

The governing law and regulations provide that rating decisions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing an NOD with the decision, and the 
decision becomes final if an appeal is not filed within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

An NOD or substantive appeal may be filed by the appellant, or by 
his representative, if a proper power-of-attorney or declaration 
of representation, as applicable, is on the record or accompanies 
such NOD or substantive appeal.  38 C.F.R. § 20.301.

A claimant, or his or her representative, must file an NOD within 
one year from the date that that agency of original jurisdiction 
mails notice of a determination to him.  Otherwise, that 
determination will become final.  The date of mailing the letter 
of notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result.  A liberal standard is 
applied in determining whether a communication constitutes a NOD.  
While special wording is not required, the communication in 
question must at least refer to the rating decision in question 
and must be in terms which can be construed reasonably as 
disagreement with that determination and a desire for appellate 
review.  Thus, an NOD relates to a specific adjudicative 
determination on a specific date.  38 C.F.R. § 20.201 (2009); see 
also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 
2002) (upholding the validity of the regulatory requirement that 
an NOD include "terms that can be reasonably construed ... as a 
desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 
201, 203 (1991).  

In Gallegos, the Federal Circuit explained that a valid NOD must 
(1) express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.  See Gallegos, 283 
F.3d at 1309.  The actual wording of the communication and the 
context in which it was written determines whether a written 
communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. 
App. 559, 561 (1999).

In this case, the RO has determined that a valid NOD was not 
received on time so as to initiate an appeal of its March 2006 
denial of the Veteran's original claim for service connection for 
posttraumatic fibromyalgia and as a result, its November 2006 
action became final and the issue now for consideration is 
whether new and material evidence has been received by VA to 
reopen that claim.  The Veteran through his attorney disagrees, 
arguing that a valid, timely NOD was filed by his attorney in 
February 2007.  No other allegation is offered that any other 
communication by or on behalf of the Veteran constituted an NOD 
to the March 2006 denial referenced above and there is no 
evidence of any other communication that could constitute a 
timely NOD.  Moreover, this is not a case where there is an 
allegation or showing that one-year NOD filing requirement may be 
tolled for equitable reasons.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201 (there is no authority, be it statutory or 
regulatory, to toll the NOD filing deadline).  This leaves only 
the possibility of a constitutional violation meriting equitable 
tolling due to a mental or cognitive impairment, and while the 
Veteran is shown to suffer from depression, there is no 
allegation or evidence that he failed to understand the 
requirements for the timely filing of an appeal.  See Barrett v. 
Shinseki, 22 Vet. App. 457, 461 (2009).  

The RO by its rating decision of March 2006 denied the Veteran's 
original claim for service connection for posttraumatic 
fibromyalgia and by its subsequent written correspondence, dated 
later in March 2006, the Veteran was advised of the denial of 
such claim and of his right to appeal.  The claim was initiated 
by KMC in June 2005 and in the initial development of such claim, 
the rating action itself, and the notice of the denial and 
appellate rights, KMC was acknowledged, albeit incorrectly, by 
the RO that KMC was the recognized representative of the Veteran 
as to the issue of service connection for posttraumatic 
fibromyalgia, and it was only at a subsequent point in time that 
the RO ascertained that KMC was not authorized to act as the 
Veteran's attorney with respect to the original claim for service 
connection for fibromyalgia.  

Review of the historical record shows that that by separate 
powers-of-attorney received by VA in September and November 2000, 
the Veteran appointed the TVC to represent him without limitation 
in VA matters.  That was followed by the VA's receipt in January 
2001 of a power-of-attorney executed by the Veteran, appointing 
KMC to represent him in matters pending before VA; such 
authorization was not limited to any specific issue(s).  In April 
2001, the Veteran appointed TVC to be his representative in VA 
matters and his appointment document contains a handwritten 
annotation that the appointment was limited to dependency issues 
only.  

In June 2001, VA received a power-of-attorney in favor of KMC 
expressly limiting such representation to the Veteran's claims 
for service connection for PTSD including the question of CUE in 
a rating decision of March 1998, and for a TDIU.  The TVC advised 
the RO in September 2003 correspondence that it was not the 
Veteran's representative in any matter pending before VA.  In 
June 2004, VA requested in writing that the Veteran specify 
whether he wished TVC to represent him in his claim for an 
earlier effective date for VA compensation for a dependent 
spouse, and in his July 2004 response, the Veteran stated he 
wished to revoke the TVC's power-of-attorney and appoint his 
attorney to represent him with respect to that matter.  It was 
not until October 26, 2007, that a power-of-attorney executed by 
the Veteran and KMC appointing KMC to represent him as to matters 
involving his claims for service connection for PTSD, 
posttraumatic fibromyalgia, and a low back disorder, and for a 
TDIU, was received by VA. 

Here, KMC was not the Veteran's legal representative with respect 
to the issue of service connection for fibromyalgia at the time 
he submitted the purported NOD in February 2007 to the March 2006 
denial of service connection for posttraumatic fibromyalgia, or 
for that matter at any point from the time such claim was 
initiated until at least October 26, 2007, the date KCM executed 
the power-of-attorney designating him to represent the Veteran on 
the fibromyalgia issue.  The limits of his power-of-attorney were 
clearly defined and restricted KCM to represent the Veteran's 
interests only as to the issues of service connection for PTSD 
and the attendant question of CUE in a March 1998 denial of 
service connection for PTSD, as well as the claim for TDIU 
entitlement.  KCM was without the authority to act on the 
Veteran's behalf with respect to the fibromyalgia claim no 
earlier than October 26, 2007.  The argument advanced that the 
claim for TDIU entitlement encompassed all possible, future 
claims for service connection secondary to the Veteran's one and 
only service-connected disability, residuals of a right thigh and 
groin wound, is unsupported and without any factual or legal 
basis.  On that basis, no appeal of the March 2006 was filed 
within one year, thereby rendering such action final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200. 
20.201. 20.301, 20.302, 20.1103 (2005); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.301, 
20.302, 20.1103 (2009).

The issue remaining for consideration in the context of this 
appeal is whether new and material evidence has been submitted to 
reopen the Veteran's previously denied claim for service 
connection for posttraumatic fibromyalgia, which the Board will 
address.

New and Material Evidence to Reopen for Service Connection for 
Fibromyalgia

In general, decisions of the agency of original jurisdiction or 
by the Board that are not appealed within in the prescribed time 
period are final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
The exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire record.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the case 
here, the definition of new and material evidence is as follows:  
New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit has 
held that, according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously presented to the Board.  See Anglin v. West, 203 
F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The March 2006 rating decision denying service connection for 
fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200. 20.201. 20.301, 20.302, 20.1103 (2005); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.201, 20.301, 20.302, 20.1103 (2009).

The record includes a medical opinion from the Veteran's treating 
neurologist in November 2008, as received by VA in April 2010, 
directly linking the Veteran's fibromyalgia to his service-
connected right thigh and groin wound.  The credibility of this 
opinion must be presumed for the limited purpose of this inquiry 
per Justus, supra.  This new evidence is new, related to an 
unestablished face necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim for 
service connection for posttraumatic fibromyalgia.  To that 
extent, the previously denied claim therefor is reopened and that 
reopened claim is further addressed in the Remand portion of this 
document below.  38 C.F.R. § 3.156 (2009).


ORDER

A valid, timely, NOD was not received by VA as to the rating 
decision entered in March 2006, denying the Veteran's original 
claim for service connection for posttraumatic fibromyalgia.  To 
that extent the appeal is denied.

New and material evidence has been received to reopen the 
previously denied claim for service connection for posttraumatic 
fibromyalgia.  To that extent the appeal is granted.


REMAND

Additional evidentiary and procedural development of the issues 
remaining on appeal is required.  See 38 C.F.R. § 19.9 (2009).  

Regarding the reopened claim for service connection for 
fibromyalgia, there is conflicting medical evidence as to the 
existence of fibromyalgia and its relationship to service or 
service-connected disability.  Notably, a VA examination in 
January 2006 failed to identify fibromyalgia, whereas the 
Veteran's private treating neurologist indicates that such 
disorder is present and the result of inservice trauma involving 
a bayonet wound to the right thigh and groin.  Further medical 
input in the form of a VA medical examination and opinion is 
advisable to clarify the record and to better ascertain the 
nature of the relationship of the Veteran's fibromyalgia, if any, 
to his period of service and service-connected disability.  

Notice is also taken that additional documentary evidence was 
received by the RO, following the Board's most recent remand in 
June 2009, prior to the return of case to the Board and without 
the issuance of a required supplemental statement of the case.  
See 38 C.F.R. § 19.31 (2009).  Such evidence potentially affects 
the disposition of issues involving the low back and 
fibromyalgia, as well as TDIU entitlement.  

By its June 2009 remand, the Board directed the RO to 
readjudicate the Veteran's claim for secondary service connection 
for a low back disorder under October 2006 changes to 38 C.F.R. 
§ 3.310, and his PTSD and TDIU claims on the basis of specific 
allegations of the Veteran's attorney, which were not then 
attempted by the RO on remand.  Regarding the TDIU claim, the RO 
was to ascertain whether a VA outpatient treatment note of 
November 16, 1998, allegedly suggesting the Veteran's 
unemployability due to service-connected disability, represented 
an informal claim for increase as to both an increased schedular 
or extraschedular rating, as well as a TDIU, and whether any such 
claim remains pending and unadjudicated.  This was not 
accomplished by the RO on remand and, thus, corrective actions 
are mandated.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

On remand, an addendum was obtained from the VA examiner who had 
evaluated the Veteran in December 2007.  That addendum is 
responsive to most but not all of the questions posed by the 
Board in its June 2009 remand.  The one area in which the VA 
examiner was not in substantial compliance with the terms of the 
prior remand is found in the absence of any retrospective opinion 
as to the severity of the Veteran's service-connected wound of 
the right thigh and groin during the one-year period prior to 
November 16, 1998, the date of an alleged informal claim.  While 
the examiner categorically denied there was evidence of 
unemployability during the applicable period, no meaningful 
discussion was offered as to the severity of the disorder in 
question with respect to the pertinent rating criteria for 
evaluation of impairment of Muscle Group XIV.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5314.  A further addendum as to the 
single, remaining question is required.  Stegall, supra.  

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Ensure compliance with the VA's duties 
to notify and assist, particularly as to 
the Veteran's reopened claim for service 
connection for posttraumatic fibromyalgia, 
but also for any other issue on appeal.  

2.  Obtain all pertinent VA records 
relating to inpatient and outpatient 
treatment since December 2008.  

3.  Thereafter, afford the Veteran a VA 
medical examination in order to evaluate 
the nature and etiology of his 
posttraumatic fibromyalgia.  Request that 
the examiner review the claims file and 
note whether in fact the claims folder was 
provided and reviewed.  Such examination 
should entail, as applicable, a complete 
medical history, a thorough clinical 
evaluation, and any diagnostic testing 
deemed necessary by the examiner to rule in 
or out a diagnosis of posttraumatic 
fibromyalgia.  All pertinent diagnoses 
should then be set forth.   

The VA examiner is asked to offer a medical 
opinion as to whether the Veteran has 
fibromyalgia, be it posttraumatic or 
otherwise, and if so, whether it is at 
least as likely as not (50 percent or 
greater probability) that such disorder 
originated in service or, or is otherwise 
related to service, and, also whether it is 
at least as likely as not (50 percent or 
greater probability) that any existing 
fibromyalgia was caused or aggravated by 
service-connected residuals of a right 
thigh and groin wound.  In offering such 
opinion(s), the VA examiner's reference to 
specific items in the clinical record would 
be of considerable assistance.  

The examiner is advised that aggravation 
for legal purposes is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.
A complete rationale for all opinions 
offered should be provided.

4.  Return the report of a VA medical 
examination conducted on December 7, 2007, 
with a December 2009 addendum, at the VA's 
Medical Center in Dallas, Texas, by D. 
Roth, PA-C, to D. Roth for the preparation 
of a further addendum.  If D. Roth is 
unavailable, the Veteran must be accorded 
an additional VA orthopedic examination at 
the applicable VA medical facility in 
Texas, to determine the nature, etiology, 
and approximate onset date of his claimed 
low back disorder and its severity and 
resultant unemployability, if any, during 
the one-year period prior to November 16, 
1998.  The Veteran's claims file must be 
furnished to D. Roth or his designee for 
use in the study of this case and the 
author of the addendum should indicate 
whether the claims folder was provided and 
reviewed.

Ultimately, D. Roth or his designee must 
answer the following, providing a full 
supporting rationale where appropriate:

Describe the nature and severity of the 
Veteran's service-connected residuals of a 
right thigh and groin wound relative to the 
rating criteria for evaluation of an injury 
to Muscle Group XIV set out in 38 C.F.R. 
§ 4.71, Diagnostic Code 5314, during the 
one-year period immediately prior to 
November 16, 1998.  Citation to the 
clinical record is requested as part the 
response provided.

5.  Adjudicate the Veteran's reopened claim 
for service connection for posttraumatic 
fibromyalgia, to include as secondary to 
service-connected residuals of a right 
thigh and groin wound, and readjudicate the 
Veteran's claim for service connection for 
a low back disorder, to include as 
secondary to service-connected residuals of 
a right thigh and groin wound, on the basis 
of all pertinent evidence, inclusive of 
that submitted to the RO in April 2010, and 
all governing law and regulations, 
including consideration of 38 C.F.R. 
§ 3.310, as revised on October 10, 2006, 
see 71 Fed. Reg. 52744 (2006). 

6.  Readjudicate the issue of whether there 
was CUE in a rating decision of March 24, 
1998, denying service connection for PTSD; 
if there is no CUE as claimed, then 
readjudicate the application to reopen the 
claim for service connection for PTSD to 
include consideration of the recently 
published PTSD regulations, if applicable. 
75 Fed. Reg 39843 (July 13, 2010). 

7.  Readjudicate the claim for TDIU 
entitlement, based on all the pertinent 
evidence, including that submitted to the 
RO in April 2010, and all governing legal 
authority.  

Insofar as the Veteran's claim for a TDIU 
is concerned, the RO must on remand 
ascertain whether a VA outpatient treatment 
note of November 16, 1998, reportedly 
indicating that the Veteran was 
unemployable due to service-connected 
disablement, represents an informal claim 
for increase, including a claim for an 
increased schedular or extraschedular 
rating and for a TDIU, under 38 C.F.R. 
§ 3.157, and whether any such claim remains 
pending and unadjudicated to this date.  
The RO must also consider and apply, as 
appropriate, 38 C.F.R. §§ 3.340(a) and 
4.16(b), as well as the holdings in Bowling 
v. Principi, 15 Vet. App. 1 (2001) and 
Roberson, supra, must be undertaken.

8.  If any benefit sought on appeal 
continues to be denied, the Veteran and his 
attorney should be furnished a supplemental 
statement of the case outlining in detail 
the adjudicatory actions taken in 
connection with this remand.  An 
appropriate period of time to respond 
should also then be provided before the 
record is returned to the Board for further 
review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn regarding 
the final disposition of the claim(s) in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


